DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is Responsive to the Applicant’s communication filed on March 4, 2022. In view of this communication, claims 8 and 11-12 are canceled and 1-7, 9-10 and 13-15 are pending in the application and independent claims 1 and 15 have been amended.

Response to Arguments
Applicant’s arguments, see pages 6-9 of the applicant's response, filed March 4, 2022, with respect to the rejections of claims 1 and 15 under 35 U.S.C. 112 and 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 35 U.S.C. 103, necessitated by amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 9-10 and 13-15 are rejected is rejected under 35 U.S.C. 103 as being unpatentable over Franke US 20110133677 A1 in view of Arai et al. US 20090243550A1.
Regarding claim 1, Franke discloses a circuit arrangement for starter/generators – which is equivalent to an Integrated Starter-Generator (ISG) (Franke; ¶177) including an electric machine (EM) configured to operate in a motoring mode and a generation mode (Franke; ¶82).
Franke discloses a three-phase inverter (802) connected to a terminal of the electric machine (EM) and the battery (BAT) (Franke; FIG. 8; ¶31 and 114). By definition an inverter converts AC voltage to DC voltage. Thus, the inverter is a bridge between the battery and the electric machine. Further, because the battery is supplying voltage to the electric machine, the electric machine is operating in a motoring mode.
Franke discloses a switching unit (805) is connected to one of the nodes (809-811) which leads to an electric machine (EM) (Franke; FIG. 8; ¶113-115). The switching unit (805) includes individual switches arranged in parallel (Franke; FIG. 8). The energy source – or battery – supplies the electric machine – motoring mode – or receives energy from the electric machine – generation mode (Franke; ¶38). The switching unit (805) further includes an actuating unit that activates and deactivates – or controls - the individual switches (Franke; ¶118). Thus, the actuating unit is interpreted to be the controller for the controllable switch.

Franke discloses a reverse connected series diode (103) where the cathode is connected to a bridge circuit (101). The anode is connected to a fuel cell BZ. A person of ordinary skill in the art would know that a fuel cell works like a battery. The diode (103) is used to prevent the backflow of energy into the fuel cell BZ.
Keeping the same arrangement of the diode (103) but applying it to FIG. 8, the anode would be connected to the positive terminal of the battery (BAT) and the cathode is connected to the bridge circuit (802).
One of ordinary skill in the art would know to incorporate the diode (103) of Franke into the arrangement of FIG. 8 in order to prevent the backflow into the battery that would cause overcharging.
Franke is silent as to the controller being configured to monitor a voltage level of the battery; and determine whether to provide the actuating signal to the controllable switch based on the voltage level of the battery
	Arai discloses rectification processor (40) that rectifies the AC output voltage from the 3-phase AC generator (1) – or electrical machine - and charges the batteries (3,4) – 
Arai teaches a charge state detector (20) and a charge controller – which are interpreted to be the controller. The charge controller 30 inputs a firing signal to the rectification processor 40 which provides an actuation signal 10 to actuate the switches switch (FIG. 1; ¶[100).
Arai teaches that a charge state detector (20) detects a voltage (Vreg) of the battery (3,4) (FIG. 1; ¶[90) and the charge controller 30 compares the signal from the charge state detector 20 and, depending on the result, inputs a firing signal to rectifier (40) (¶[100).

    PNG
    media_image1.png
    392
    966
    media_image1.png
    Greyscale

	It would be obvious to one of ordinary skill to provide the control system of Arai with the inverter of Franke in order to provide details of a control system, particularly the 
Regarding claim 2, Franke discloses an IGBT switch, which is known in the art to be a semiconductor (Franke; ¶112). 
Franke is silent as to the anode of the controllable switch being connected to the terminal of the electrical machine and a cathode of the controllable switch being connected to a positive terminal of the battery.
Arai discloses the anode of the switches (S1-S3) being connected to the 3-phase AC generator (1) and the cathode of switches (S1-S3) being connected to a positive terminal of battery (3) (Arai; FIG. 1; ¶111-113) and a gate of the switches (S1-S3)  is connected to output of driver circuit TA of the thyristor-firing circuit 41, which is connected to the charge controller 30 (FIG. 1; ¶111-119).
It would be obvious to one of ordinary skill to provide the control system of Arai with the inverter of Franke in order to provide details of a control system, particularly the actuating unit, for actuating the switches. The controller of Arai, by monitoring the voltage level of the vehicle battery of Franke, serves to improve the safety of the system as it reduces the chance that the battery will be overcharged/discharged [thus preventing damage to the system and/or any humans inside/nearby the vehicle from 
Regarding claim 3, Franke is silent as to the controller providing the actuating signal to the controllable switch in response to a voltage level of the battery being lower than a first predetermined threshold voltage; and stopping to pride the actuating signal to the controllable switch in response to the voltage level of the battery being greater than a second predetermined threshold.
Arai discloses that the voltage of the battery is below a reference voltage and the charger is operated in “mode 1” where battery is charged by bringing the rectifier elements to an electrically conductive state. In other words, the switches are switched such that they are charging the battery (FIG. 7A and 7B ¶[191]). There is no indication in the applicant’s claims that the first predetermined threshold cannot equal the second predetermined threshold. Thus, the first threshold is being interpreted as being equal to the second threshold. If the voltage is equal to or greater than the reference voltage, then the mode of charging is switched and charging of the battery is stopped (FIG. 7A and 7B; ¶[206]).
 It would be obvious to one of ordinary skill to provide the control system of Arai with the inverter of Franke in order to provide details of a control system, particularly the actuating unit, for actuating the switches. The controller of Arai, by monitoring the voltage level of the vehicle battery of Franke, serves to improve the safety of the system as it reduces the chance that the battery will be overcharged/discharged [thus preventing damage to the system and/or any humans inside/nearby the vehicle from 
Regarding claim 4, Franke is silent as to the controller providing the actuating signal to the controllable switch when an AC voltage generated at the terminal of the electrical machine is at a positive half cycle.
Arai discloses that the half-cycle of the AC voltage matches a half-cycle (T1) and is used to determine a peak voltage (Vp), which is input as a reference voltage (FIG. 4; ¶[152]-[157]).
It would be obvious to one of ordinary skill to provide the control system of Arai with the inverter of Franke in order to provide details of a control system, particularly the actuating unit, for actuating the switches. The controller of Arai, by monitoring the voltage level of the vehicle battery of Franke, serves to improve the safety of the system as it reduces the chance that the battery will be overcharged/discharged [thus preventing damage to the system and/or any humans inside/nearby the vehicle from heat/fire/explosion/gas/chemical burn] and improving the user convenience by extending the service lifetime of the battery, optimizing the current charge of the battery and helping to ensure the user is notified by e.g. low battery condition (Arai; ¶16-19).
Regarding claim 5, Franke is silent as to the controller is to provide the actuating signal to the controllable switch in response to an AC voltage generated at the terminal of the electrical machine being less than a third predetermined threshold voltage.
Arai discloses AC power output from the 3-phase AC generator is converted by the charger to supply power to the batteries. The charger includes the switches S1, S2, 
One of ordinary skill in the art at the time of invention would apply the controller of the rectification processor to the switching unit of Franke in order to manage the amount of charge in the batteries to avoid an imbalance of charge amounts and prevent electrical loss (Arai; ¶16-19).
Regarding claim 6, Franke is silent as to the controller regulating charging of the battery by delaying triggering of the controllable switch to control a peak current at which the battery is charged.
Arai discloses the charge controller (30) hastening each firing timing when the charge amount is low, and delays the firing timing when the charge amount is large (Arai; ¶[511]).
It would be obvious to one of ordinary skill to provide the control system of Arai with the inverter of Franke in order to provide details of a control system, particularly the actuating unit, for actuating the switches. The controller of Arai, by monitoring the voltage level of the vehicle battery of Franke, serves to improve the safety of the system as it reduces the chance that the battery will be overcharged/discharged [thus preventing damage to the system and/or any humans inside/nearby the vehicle from 
	Regarding claim 9, Franke teaches three nodes 809-811 connected to a coil of the electric machine 812-814, respectively.  Each node is connected to a separate switch 805 of inverter 802 (Franke; FIG. 8). Thus, Franke teaches three-phase electrical machine having three terminals connected to controllable switches.
Regarding claim 10, Franke is silent as to the series regulator comprising a diode connected to the terminal of the electrical machine and to the controller to power the controller.
Arai discloses at least three thyristors – or diodes – that are connected in common between the plurality of batteries (Arai; ¶[27]).
It would be obvious to one of ordinary skill to provide the control system of Arai with the inverter of Franke in order to provide details of a control system, particularly the actuating unit, for actuating the switches. The controller of Arai, by monitoring the voltage level of the vehicle battery of Franke, serves to improve the safety of the system as it reduces the chance that the battery will be overcharged/discharged [thus preventing damage to the system and/or any humans inside/nearby the vehicle from heat/fire/explosion/gas/chemical burn] and improving the user convenience by extending the service lifetime of the battery, optimizing the current charge of the battery and helping to ensure the user is notified by e.g. low battery condition (Arai; ¶16-19).
Regarding claim 13, Franke discloses a circuit (802) that includes a plurality of switches (805) (Franke; FIG. 8).
Regarding claim 14, Franke teaches that each of the individual switching units are 
Regarding claim 15, Franke discloses a circuit arrangement for starter/generators – which is equivalent to an Integrated Starter-Generator (ISG) (Franke; ¶177) including an electric machine (EM) configured to operate in a motoring mode and a generation mode (Franke; ¶82).
Franke discloses a three-phase inverter (802) connected to a terminal of the electric machine (EM) and the battery (BAT) (Franke; FIG. 8; ¶31 and 114). By definition an inverter converts AC voltage to DC voltage. Thus, the inverter is a bridge between the battery and the electric machine. Further, because the battery is supplying voltage to the electric machine , the electric machine is operating in a motoring mode.
Franke discloses a switching unit (805) is connected to one of the nodes (809-811) which leads to an electric machine (EM) (Franke; FIG. 8; ¶113-115). The switching unit (805) includes individual switches arranged in parallel (Franke; FIG. 8). The energy source – or battery – supplies the electric machine – motoring mode – or receives energy from the electric machine – generation mode (Franke; ¶38). The switching unit (805) further includes an actuating unit that activates and deactivates – or controls - the individual switches (Franke; ¶118). Thus, the actuating unit is interpreted to be the controller for the controllable switch.
Franke is silent as to monitoring, in the generating mode, a voltage of the battery and providing, in the generating mode, an actuating signal to the controllable switch in response to the voltage level of the battery being greater than a second predetermined 
Franke discloses a reverse connected series diode (103) where the cathode is  connected to a bridge circuit (101). The anode is connected to a fuel cell BZ. A person of ordinary skill in the art would know that a fuel cell works like a battery. The diode (103) is used to prevent the backflow of energy into the fuel cell BZ.
Keeping the same arrangement of the diode (103) but applying it to FIG. 8, the anode would be connected to the positive terminal of the battery (BAT) and the cathode is connected to the bridge circuit (802).
One of ordinary skill in the art would know to incorporate the diode (103) of Franke into the arrangement of FIG. 8 in order to prevent the backflow into the battery that would cause overcharging.
Franke is silent as to monitoring, in the generating mode, a voltage of the battery and providing, in the generating mode, an actuating signal to the controllable switch in response to the voltage level of the battery being greater than a second predetermined threshold voltage; stopping, in the generation mode, to provide the actuating signal to the controllable switch in response to the voltage level of the battery being greater than a second predetermined threshold voltage.

Arai teaches a charge state detector (20) and a charge controller – which are interpreted to be the controller. The charge controller 30 inputs a firing signal to the rectification processor 40 which provides an actuation signal 10 to actuate the switches switch (FIG. 1; ¶[100).
Arai teaches that a charge state detector (20) detects a voltage (Vreg) of the battery (3,4) (FIG. 1; ¶[90) and the charge controller 30 compares the signal from the charge state detector 20 and, depending on the result, inputs a firing signal to rectifier (40) (¶[100).

    PNG
    media_image1.png
    392
    966
    media_image1.png
    Greyscale


Arai discloses that the voltage of the battery is below a reference voltage and the charger is operated in “mode 1” where battery is charged by bringing the rectifier elements to an electrically conductive state. In other words, the switches are switched such that they are charging the battery (FIG. 7A and 7B ¶[191]). There is no indication in the applicant’s claims that the first predetermined threshold cannot equal the second predetermined threshold. Thus, the first threshold is being interpreted as being equal to the second threshold. If the voltage is equal to or greater than the reference voltage, then the mode of charging is switched and charging of the battery is stopped (FIG. 7A and 7B; ¶[206]).
It would be obvious to one of ordinary skill to provide the control system of Arai with the inverter of Franke in order to provide details of a control system, particularly the actuating unit, for actuating the switches. The controller of Arai, by monitoring the voltage level of the vehicle battery of Franke, serves to improve the safety of the system as it reduces the chance that the battery will be overcharged/discharged [thus preventing damage to the system and/or any humans inside/nearby the vehicle from heat/fire/explosion/gas/chemical burn] and improving the user convenience by extending the service lifetime of the battery, optimizing the current charge of the battery and helping to ensure the user is notified by e.g. low battery condition (Arai; ¶16-19). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Franke in view of Arai and in further view of Vovos et al. US 20160111994 A1.
claim 7, Franke does not explicitly disclose a sensor system to provide a signal indicative of a rotor position of the electrical machine to the controller, wherein the controller is configured to provide the actuating signal based on the signal from the sensor system. 
Vovos discloses a rotor position sensor to monitor the rotor speed and position when an ISG 350 is driven to certain speeds and reduced. Depending on the detected losses the magnets on the rotor are demagnetized and the inverter is turned off or disabled (Vovos; Illustrated in annotated FIG. 3 shown below; ¶[86]-[88]).
It is known that an ISG includes a sensor to determine the rotor position. Thus, it would be obvious to provide the sensor of Vovos to the starter/generator of Arai in order to provide charging that accounts for losses from the rotor (Vovos; ¶[88]).

    PNG
    media_image2.png
    736
    769
    media_image2.png
    Greyscale


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horihata et al. US 20140334044 A1: This reference discusses a rotary electric machine for a vehicle.
Weber et al. US 20090080228 A1: This reference teaches a bridge circuit for an electrical machine configured to operate in a motoring mode. The bridge circuit is connected to a battery and configured to receive DC voltage and supply AC voltage to the electrical machine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859